PER CURIAM.
The record supports a finding of fraud, the proof being that the defendant obtained money from the plaintiff’s assignor upon a promise to deliver certain goods forming part of his stock, and then sold his entire stock to somebody else, under circumstances leading to the inference that the promise itself was given with a fraudulent intent. There is no ground for the assumption that the justice when' rendering judgment for the plaintiff disregarded the allegation of fraud, and there appears to be no error in the rulings upon the evidence.
The questions excluded assumed facts not proven, or related to matters the existence of which the witness had denied, and proof of which was essential as a basis of further inquiry.
Judgment affirmed, with costs.